Citation Nr: 0835895	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for environmental 
allergies.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The veteran had active service from January 2000 to May 2000.  
He had additional periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) from August 
2000 to March 2004.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes preliminarily that the veteran's substantive 
appeal was received May 1, 2007, 61 days after VA's issuance 
of notice of the statement of the case on March 1, 2007.  See 
38 C.F.R. § 20.305(b).  However, because no postmark is of 
record, the substantive appeal is deemed received five days 
prior to the date of receipt by VA, and is therefore timely.  
38 C.F.R. § 20.305(a).


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the veteran's asthma is causally related to an 
injury or disease incurred in active service or ACDUTRA, or 
an injury incurred during INACDUTRA.

2.  The competent medical evidence of record does not 
establish that the veteran's environmental allergies are 
causally related to an injury or disease incurred in active 
service or ACDUTRA, or an injury incurred during INACDUTRA.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in, or aggravated by active 
service.  38 U.S.C.A.
§§ 101(24), 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304 (2007).

2.  Environmental allergies were not incurred in, or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to these claims by means 
of letters to the appellant issued in July 2005 and March 
2006.  These letters informed him of what evidence was 
required to substantiate his service connection claims, and 
of his and VA's respective duties for obtaining evidence.  
Also, the veteran was informed as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.  Additionally, the 
veteran was apprised as to what evidence is required to 
substantiate a claim for service connection based on a period 
of ACDUTRA or INACDUTRA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the claims, and 
therefore the VA has complied with the express requirements 
of the law as found by the Court in Pelegrini.

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of the veteran's post-service private treatment and 
assessment and the veteran's statements in support of his 
claims.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record, other than as 
discussed below.  The Board notes that the veteran indicated 
in a statement dated in September 2005 that he has no 
additional relevant medical evidence to submit.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.

The Board notes that with the exception of a July 1999 
enlistment examination and the corresponding report of 
medical history, the veteran's service treatment records in 
this case have not been located.  A formal finding regarding 
the unavailability of the service treatment records was made 
in March 2006.  The formal finding documents the efforts made 
to obtain these records, and concludes that all efforts have 
been exhausted and further attempts would be futile.  In 
circumstances where the veteran's service treatment records 
are presumed unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO made various attempts to secure the 
veteran's service treatment records.  In July 2005, the RO 
contacted the United States Marine Corps Reserves and was 
informed that the veteran's unit does not have his service 
treatment records.  In July 2005 and February 2006 the RO 
contacted the Marine Operations Mobilization Command (MOBCOM) 
which also denied having the veteran's service treatment 
records.  MOBCOM, in response to a fax dated in February 
2006,  suggested contacting the VA Service Medical Records 
Center (SMRC), currently known as the VA Records Management 
Center (RMC), in St. Louis, Missouri.  The Board notes that 
the veteran's administrative discharge papers, dated April 
2004, indicate that the veteran's health records, including 
medical and dental records, are to be forwarded to SMRC.  The 
RO, however, contacted RMC on multiple occasions and no 
service treatment records could be located.  After conducting 
several searches, RMC stated in August 2005 that it would 
flag its filing system so that the service treatment records 
would be immediately forwarded if found in the future.  To 
date, no records have been forwarded from RMC.  See E-mail, 
dated in February 2006 (indicating "SMR is a no record at 
RMC.").  Noting that no records had been located at RMC, the 
RO contacted the National Personnel Records Center (NPRC) 
requesting any service treatment records in its possession.  
In a March 2006 response, NPRC noted that there are no 
service treatment records regarding the veteran at this 
location.

In August 2005, the RO placed a phone call to the veteran 
requesting that he provide any service treatment records in 
his possession.  A VA Form 119, Report of Contact, dated in 
August 2005, reflects that the veteran indicated that he had 
no service treatment records to submit and that he believed 
his unit had forwarded the records to RMC.  A March 2006 VA 
Form 119 shows the veteran noting again that he has no copies 
of his service treatment records, and stating that he tried 
to obtain them from three different locations to no avail.  
In a March 2006 letter to the veteran from the RO, the 
veteran was informed that he could submit information which 
may substitute for the unavailable service treatment records.  
In addition, the veteran indicated that his unit upon 
separation from reserve service was Company F, 2nd Battalion, 
24th Marines, 4th Marines Division.  Upon contacting this 
specific unit, a Lance Corporal in the veteran's former unit 
told the RO that none of the veteran's service treatment 
records could be located at their facility.  See VA Form 119, 
dated in March 2006.  Finally, in a letter dated in March 
2006, the veteran was requested one last time to submit any 
service treatment records in his possession, and it was noted 
again that he could furnish documents that would substitute 
for the unavailable service treatment records.

The veteran alleges he was taken to a hospital in San Diego, 
California in June of 2001 during his annual training due to 
difficulty breathing.  The record is not entirely clear as to 
whether the hospital he went to was a VA medical center in 
San Diego (see e.g., Statement in Support of Claim, dated 
September 2005) or a military hospital in San Diego (see 
e.g., Notice of Disagreement, dated April 2006).  However, a 
request for hospitalization records was sent to both the VA 
medical center and the Balboa Naval Medical Center each in 
San Diego, California.  In January 2008 the RO received a 
statement from the Balboa Naval Medical Center stating that 
it has no records for the veteran because the veteran was 
classified as being on active duty.  In March 2008, the VA 
medical center in San Diego indicated that the veteran had 
not been treated at that facility.  Based on these efforts, 
the veteran was notified that these records could not be 
obtained, and a formal finding to that effect was made.  See 
VA Memorandum, dated in June 2008.

In light of the exhaustive, unsuccessful efforts taken by the 
RO and the veteran to locate the service treatment records 
and the records from the June 2001 hospitalization, the Board 
finds that further development is not necessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran).

In addition, the Board finds that there was no duty to 
provide a VA medical examination of the veteran in this 
instance.  There is no competent medical evidence of record 
indicating that the veteran's asthma or environmental 
allergies occurred in service, or are associated with the 
veteran's service, sufficient to trigger VA's duty to provide 
a medical opinion.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate these claims has been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The Board notes that 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 3.304(b) and 38 U.S.C.A. §§ 1111 
(presumption of soundness) regarding the appellant's periods 
of ACDUTRA and INACDUTRA is not available.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
asthma and environmental allergies.

The only service treatment records available in this case are 
a July 1999 enlistment examination, and the corresponding 
report of medical history.  The enlistment examination notes 
normal lungs, chest, nose, sinuses, mouth, and throat.  The 
corresponding report of medical history denies any complaints 
of asthma, shortness of breath, chronic cough, hay fever, 
sinusitis, or ear, nose, or throat trouble.  There is a 
handwritten note under the physician's summary which is 
partially legible and appears to state "Courtney [denies?] 
use of an inhaler dx asthma [illegible ...]."  This note, 
however, does not constitute a defect or disorder noted when 
examined and accepted for service so as to defeat the 
presumption of soundness under 38 U.S.C.A. § 1111.  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," and that a "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  38 C.F.R. § 
3.304(b).  In light of the negative clinical entrance 
examination findings noted above, the Board finds that the 
presumption of soundness applies here.

With regard to both asthma and environmental allergies, the 
Board finds that the first element of a service connection 
claim, that of a current disability, has been met.  There is 
a February 2002 private medical record from I.H.B., M.D., in 
which the veteran's methacholine challenge test results were 
positive for asthma.  It was noted that clinical correlation 
was needed.  The claims file contains private medical records 
from February 2002 to October 2006 which continuously 
diagnose the veteran with persistent asthma of varying 
degrees of severity.  See Private Medical Record from R.B., 
M.D., dated in February 2002 (noting an assessment of "mild 
intermittent asthma, asymptomatic today"); see also Private 
Medical Record from R.B., M.D., dated in April 2003 (noting 
an assessment of mild intermittent asthma).  With regard to 
environmental allergies, the medical evidence of record 
between February 2002 and October 2006 contains the following 
other diagnoses:  (1) Perennial and seasonal allergic 
rhinitis; (2) chronic rhinitis; (3) conjunctivitis; (4) 
environmental allergies; and (5) allergies to trees, grasses, 
weeds, dust, mites, molds, cats, and dogs.  See e.g., Private 
Medical Record from G.L.N.-K., M.D., dated in June 2002.

Due to the unavailability of the veteran's service treatment 
records as noted in the Board's VCAA duty to assist 
discussion above, the means to demonstrate in-service 
complaints or treatment for asthma or environmental allergies 
have been limited.  However, this fact, in and of itself, 
does not preclude a grant of service connection.  Service 
connection may be granted for a disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Alternate sources of evidence may be used to 
establish service incurrence.  Moreover, as stated above, 
because the veteran's service records are presumed to be 
unavailable the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Upon reviewing the medical evidence of record, from February 
2002 to October 2006, the Board finds no competent medical 
evidence that the veteran's asthma or environmental allergies 
are etiologically related to his active service, ACDUTRA, or 
INACDUTRA.  The medical reports of record note that certain 
symptoms are shown when the veteran is on ACDUTRA or 
INACDUTRA.  See e.g., Private Care Report of R.B., M.D., 
dated February 2002 (stating that the veteran feels the worst 
when he "goes to the Army Reserves in California during the 
summer"); Private Care Report of G.L.N-K., M.D., dated June 
2002 (noting that the veteran feels "really bad when he is 
out in the field training").  These statements discuss the 
veteran's nonspecific symptoms, and do not establish an 
etiological nexus or link between those symptoms in service 
and any current disability.

There is an April 2003 private treatment report from R.B., 
M.D. which notes that the veteran "states that physical 
training and working in the field causes significant 
exacerbation of symptoms."  However, a doctor's recitation 
of a history given by the veteran alone does not itself 
constitute a competent medical opinion.  The veteran's lay 
assertion to the doctor, that physical training and working 
in the field is the cause of his environmental allergies and 
asthma, cannot be considered as competent medical evidence 
and thus it lacks any probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The claims file contains an administrative discharge, dated 
July 2004, which lists a separation program designator code 
of "JFR3 - Disability, Other."  The discharge paperwork, 
however, does not contain any further indication of the 
reason for the veteran's discharge.  It does not state what 
disability resulted in the veteran's discharge, nor does it 
state whether or not the disability was incurred in service.  
There is a November 2003 private medical examination report 
from R.B., M.D. which states that the veteran "is not fit 
for duty and should be medically discharged due to 
uncontrolled environmental allergies and asthma."  This 
report, however, does not discuss whether or not those 
disabilities are etiologically related to the veteran's 
service.

The veteran alleges, in a September 2005 statement, that he 
was hospitalized in the summer of 2001 during a period of 
ACDUTRA in San Diego, California due to difficulty breathing.  
The veteran has submitted a buddy statement, dated March 
2006, which also notes this hospitalization in June 2001.  
There is, however, no competent medical evidence with regard 
to this hospitalization.  As noted above in the Board's VCAA 
duty to assist discussion, all efforts to obtain these 
records were exhausted as unsuccessful.  It is noted that the 
veteran's substantive appeal, dated May 2007, alleges 
"complications from environmental allergies and asthma after 
receiving a number of unknown shots during my boot camp and 
School of Infantry (SOI) training."  The veteran's buddy 
statement, dated in March 2006, also alleges the veteran had 
an adverse reaction to a series of shots received in boot 
camp, training school, and in the reserve unit.  In this 
instance as well, however, there is no competent medical 
evidence with regard to any adverse reaction the veteran may 
have had to shots received in service.  Finally, the Board 
notes various lay statements received in April 2006 
contending that the veteran never had any symptoms of asthma 
or environmental allergies until he enlisted for service.

The Board acknowledges the veteran's contentions, and the 
contentions contained in the lay statements submitted in this 
matter.  Neither the veteran nor the lay witnesses, however, 
are competent to provide a medical opinion as to whether the 
veteran's asthma and environmental allergies were incurred 
in-service.  Lay witnesses are not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and service connection for 
asthma and environmental allergies is not warranted.  
Accordingly, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for environmental allergies 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


